PER CURIAM:
Robert Dale Smart appeals the district court’s order accepting the reeommendation of the magistrate judge and dismissing without prejudice his 42 U.S.C. § 1983 (2006) complaint.* We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Smart v. Wilson, No. 2:1 1-cv-02087-GRA, 2011 WL 4808203 (D.S.C. Oct. 11, 2011). We deny Smart’s motions to amend the caption and for default judgment. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.


 No amendment to Smart’s complaint could save his action; thus, the district court’s dismissal without prejudice is a final, appealable order. See Domino Sugar Corp. v. Sugar Workers Local Union 392, 10 F.3d 1064, 1066 (4th Cir. 1993).